DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
Objection to Specification and Priority Claim.  Applicant’s amendments to the specification and submission of amended ADS addresses and overcomes the objection re: priority claim date. 
	112(b) rejections. Applicant’s amendment overcomes the 112(b) rejection. 
	103 rejections. Applicant’s amendment to the independent claims and arguments have been considered. In response, the examiner is respectfully not persuaded that the amendment overcomes the previously applied prior art.  Thus, the rejections under 103 are maintained. 
	Regarding the amendments to claims 1 and similarly claim 15, the addition of (using claim 1 as an example) “in response to determining that the augmented tag data is associated with a subsequently captured live image”, this is respectfully taught by a user basically practicing the method taught by the prior art.  In the Muller reference, this is taught by a user with a headset looking around and the headset recognizing objects and outputting tag data (see e.g. Sections 3-5 and Figs. 1, 2).  This tag data could have been generated previously and stored, such as taught/suggested by Muller and more explicitly taught by Dryer (e.g. see para. 156-58, all of the elements in Fig. 3A of Dryer can be stored). This includes an annotation and modeling module 195, and basically all of the modules/programs/data/instructions of a device 300.  
	Accordingly, the outputting of augmented tag data in response to determining that the tag data is associated with a subsequently captured live image corresponds to retrieving the tag data as a user moves around or an object that has tag data is in view; and is also, alternatively, taught whereby the earlier steps in the method of claim 1 are performed, and then objects in the earlier obtained image data (the first step in claim 1), are later viewed or exist in the next frame.   
	For independent claim 28, the same general analysis respectfully applies as described above for claims 1 and 15.  Here, claim 28 is amended to include obtain augmented tag data that was generated for at least one previously captured image.  Likewise, this is taught by both references as obtaining the tag data that is stored (see above re: Muller and/or Dryer), and then obtained for either outputting and/or updating or modifying (re: updating, see e.g. Dryer, paras. 112-115, 140-51, 171, 257-66, 594-99, modifications and/or updating of data and/or of visual properties is known).  
	Accordingly,  the rejections under 103 are maintained. Please see remainder of this official action for further details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 15-17, 19-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dryer (U.S. Patent Application Pub. No. 2021/0241483) in view of Müller, T., & Dauenhauer, R. (2016, June). A taxonomy for information linking in augmented reality. In International Conference on Augmented Reality, Virtual Reality and Computer Graphics (pp. 368-387). Springer, Cham (“Muller”).

	Regarding claim 1: 
	Dryer teaches: a method in a computing system (claim 1), the method comprising: obtaining image data from a camera, the image data associated with an image (e.g. para. 84, 156, 205, 331, Fig. 5C  and claim 13, camera can take representation of its FOV or physical environment for, i.e. use in an annotation interface). 
	Re: the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: obtaining anchor tag data associated with an anchor tag associated with the image; 
	obtaining secondary tag data associated with a secondary tag associated with the image; 
	generating augmented tag data by associating the anchor tag data with the secondary tag data; 
	associating content data with the augmented tag data, the content data associated with content; and 
	outputting the augmented tag data in association with the content data for receipt by a wearable heads-up display (WHUD) to trigger the WHUD to output content based on the content data in response to determining that the augmented tag data is associated with a subsequently captured live view image, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first obtaining step, Dryer teaches “anchor points”, which are used to indicate where annotations (i.e. tag data, such as secondary and augmented tag data) should be placed (see e.g. paras. 359-83 and 388-91 in combination with cl. 12).  To expand on this, Muller teaches anchors (i.e. anchor tags) for augmented reality, which can either be a point or 3D object in the physical world (see Sections 3.1-3.5).  Accordingly, anchor tag data associated with image data is taught by Dryer, as data corresponding to anchor points and/or Muller, also re: points and/or 3D objects.  
	Re: the second obtaining step, this correspond to Muller’s teaching of information objects that are associated and linked to anchors (see sections 3-4 and Fig. 4, the secondary tag data corresponding to the text information positioned at the anchor).  This is also (alternatively) taught by Dryer, with respect to annotations. Dryer teaches a system whereby users can create and place annotations in images representing a portion of a 3D physical environment in the FOV of one or more device cameras (e.g. paras 7-10, 310-16 and claim 12).  Examples of annotations displayed are in Figs. 5AH-5BO, the annotations corresponding to secondary tag data associated with a secondary tag associated with the image. 
	Re: generating and associating steps, this is taught by displaying the annotations per Dryer, the augmented data being the information/text associated with the anchor (location), and the content data being data used for the final image visualization of the data into the AR display (see above mapping; i.e. Figs. 5AD-BO).  This is also taught by Muller, see Sections 3-4 and Figs. 1-2 and 4. The anchor data mapped above, secondary data being text, and the content data being context data as it relates to the information object and/or anchor for the final visualization (see section 3.4).  
	Re: outputting step, Muller (Fig. 1) and Dryer (para. 15, 163) both teach WHUD for display and augmented reality, which teaches outputting the augmented tag data in association with the content data for receipt by a wearable heads-up display (WHUD) to trigger the WHUD to output content based on the content data. Re: outputting in response to determining that the augmented tag data is associated with a subsequently captured live view image, this is taught by a user basically practicing the method taught by the prior art with the steps as mapped above.  In the Muller reference, this is taught by a user with a headset looking around and the headset recognizing objects and outputting tag data (see e.g. Sections 3-5 and Figs. 1, 2).  This tag data could have been generated previously and stored, such as taught/suggested by Muller and more explicitly taught by Dryer (e.g. see para. 156-58, all of the elements in Fig. 3A of Dryer can be stored). This includes an annotation and modeling module 195, and basically all of the modules/programs/data/instructions of a device 300.  
	Accordingly, the outputting of augmented tag data in response to determining that the tag data is associated with a subsequently captured live image corresponds to retrieving the tag data as a user moves around or an object that has tag data is in view; and is also, alternatively, taught whereby the earlier steps in the method of claim 1 are performed, and then objects in the earlier obtained image data (the first step in claim 1), are later viewed or exist in the next frame.   
	Modifying the applied references, in view of same, to have obtained the above features of claim 1, is correspondingly taught by both references, and would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2: 
	Dryer further teaches: the method of claim 1, wherein obtaining the image data from the camera comprises: capturing the image using a corresponding camera of a corresponding WHUD; and obtaining the image data associated with the image from the corresponding WHUD (see e.g. para. 15, 160-65, 169, 205 the method can be performed with a heads-up display having cameras). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Dryer, to have obtained the above. The motivation would be to take advantage of known device technology for imaging systems. 


	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 1, wherein obtaining the anchor tag data comprises: detecting a visual marker in the image; and designating the visual marker as the anchor tag, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dryer teaches an interface whereby users can place/modify/edit annotations in an image scene for augmented reality (see e.g. mapping to claim 1 above and Dryer, and Figs. 5A-5CN and 13A-D). Visual markets can be detecting in images (see e.g. para. 331, 387) and should an annotation be placed there, the visual marker will be designated as an anchor tag. This teaches claim 3.  Alternatively, this is also taught by Muller in the manner of creating an AR interface with anchors and information objects. The anchors, per Muller, can be points or 3D objects in a physical world (i.e. visual markers) (see Sections 3 and 4).  
	Alternatively again, since claim 3 is written very broadly, the above detecting and designating steps, can be done/performed via either reference as a user interacts with an AR scene that has anchors with corresponding annotations (Dryer) or information objects (Muller). 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: determining the secondary tag associated with the image, wherein the secondary tag comprises one or more of: an environment tag, a sensor tag, a location tag, and a contextual tag, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Both references teach determining the secondary tag (i.e. extracting the information associated with the secondary tag, whether it be annotation related per Dryer, or an information object, per Muller; see mapping to claim 1 above). This is the above determining step.  Per Dryer, the  secondary tag/annotation can be contextual (mapping to claim 1 and Figs. 5A-CN).  Per Muller, the secondary tag can be an information object that can include context data (contextual tag, see Section 3.4).  
	Alternatively, per Muller, it can also include info about environment, sensor and locations, as a design choice in that Muller is not particularly limited with what information can be in the information object, and Applicant’s specification does not describe criticality with any of the above types of secondary tags (Muller, Intro and sections 3-5).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 5, wherein determining the secondary tag comprises: determining a static feature of an environment in the image, the static feature being associated with the secondary tag, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dryer teaches environments that include static features, such as walls (see e.g. para. 315, 319).   Dryer also teaches an interface with which a user can insert annotations (see above mapping to claim 1); and Muller teaches that information objects can be inserted into scenes with AR.  Modifying the applied references, such to include an annotation with respect to a static object/feature in the environment, or an information object with respect to a static object/feature, per Dryer and/or Muller, is all of taught, suggested and obvious over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Muller and/or Dryer further teaches: the method of claim 1, wherein obtaining the secondary tag data comprises: obtaining location data associated with a location associated with the image, the location being associated with the secondary tag of the image (Muller, see e.g. p. 3, it is known in the art to have textual annotations (i.e. object information per Muller) be tied to display location, which can be world-fixed, display-fixed, or object-fixed.  This location parameter can be contextual to the secondary tag (i.e. text/info object) to the image, and location data can be obtained such to place the secondary tag in the correct location. This teaches Applicant’s claim 7).  
	(Alternatively, see Dryer, which teaches updating image scene information as user/system moves (see e.g. Abstract, claim  and para. 171). This can impact the placement of annotations in the image (see mapping to claim 1).  This also teaches Applicant’s claim 7). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view same to have obtained the above. The motivation would be to provide images in locations as desired and as scene information changes. 


	Regarding claim 8:
	Dryer and/or Muller further teach: the method of claim 1, further comprising: determining a change in one or more of: the anchor tag, the secondary tag, and an environment corresponding to the image; and updating, based on the change, the augmented tag data (Dryer teaches updating image scene information as user/system moves (see e.g. Abstract, claim  and para. 171). This can impact the placement of annotations in the image (see mapping to claim 1).  Alternatively, this is also taught when a user edits annotations in the interface of Dryer, whether it be location/anchor point, or the annotation itself) (Muller, see Introduction and sections 3-4, claim 8 is taught by changes in the tags of an AR application, and/or when user moves and certain tags or information objects are no longer displayed). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view same to have obtained the above. The motivation would be to provide images in locations as desired and as scene information changes, and to provide an interactive AR environment. 


	Regarding claim 15:  see also claim 1. 
	Dryer teaches: a system comprising: a camera (claim 13)  to capture an image of a scene (e.g. para. 84, 156, 205, 331, Fig. 5C  and claim 13, camera can take representation of its FOV or physical environment for, i.e. use in an annotation interface); and a processing engine in communication with the camera (claim 13), the processing engine to. The functions of the processing engine correspond to the method of claim 1.  Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed by a system, as mapped above, would have bene obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to make use of known architecture to perform tasks. 


	Regarding claim 16:  
	Dryer and/or Muller further teach: the system of claim 15, wherein to obtain the anchor tag data, the processing engine is to: determine the anchor tag associated with the image (see above mapping to claim 1.  The above claim features are performed when a user interacts with the AR environment that has anchor tags/secondary tag data, taught by both references.  The determining of the anchor tag would be where to place/display other tag information). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to provide a more immersive and interactive augmented reality environment. 


	Regarding claim 17: see claim 3.  
	These claims are similar. Thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 5. 
	These claims are similar. Thus, the same rationale for rejection applies


	Regarding claim 20: see claims 6 and/or 7. 
	Claim 20 is a combination of the features of claims in an alternative (at least one of basically claim 6 or claim 7).  Thus, the mapping of either claim 6 or 7 applies. 


	Regarding claim 21: 
	Dryer further teaches: the system of claim 15, wherein to obtain the secondary tag data, the processing engine is to: obtain inertial measurement unit (IMU) data associated with the image (e.g. para. 69, device can have an IMU to obtain data concerning pose of device. This is associated with image and for tracking system as user moves to provide scene/location corresponding data, See also paras. 78,84, 142 and 160-69). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Dryer, to have obtained the above. The motivation would be to facilitate tracking a user/device pose to perform image processing relevant to movement, orientation and location. 


	Regarding claim 22: see claim 8. 
	These claims are similar. Thus, the same rationale for rejection applies


	Regarding claim 28:
	Dryer teaches: a wearable heads-up display (WHUD) (para. 163, 168) comprising: a camera to capture scenes in a line of sight of the WHUD (e.g. paras. 13, 15); 
	a light engine to generate a display light (para. 65, optical sensors); 
	a display optic to receive the display light from the light engine and direct the display light towards an eye of a user of the WHUD to form an image viewable by the user (para. 163, 168, display generation components as part of the WHUD); and 
	a controller in communication with the camera and the light engine (para. 15, one or more processors), the controller to: 
	control the camera to capture a live view (LV) image of a live view in the line of sight of the user of the WHUD (e.g. paras. 15 123, 257, 259, 266).
	Re: the remaining features of claim 28, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	obtain anchor tag data based on LV image data associated with the LV image, the anchor tag data associated with an anchor tag associated with a first feature of the LV image; 
	obtain secondary tag data associated with a second feature of the LV image; 
	obtain augmented tag data that was generated for at least one previously captured image, the augmented tag data comprising corresponding anchor tag data and corresponding secondary tag data, the corresponding anchor tag data associated with a corresponding anchor tag and the corresponding secondary tag data associated with a corresponding secondary tag associated with the corresponding anchor tag; 
	compare the anchor tag data and the secondary tag data with the corresponding anchor tag data of the augmented tag data and the corresponding secondary tag data of the augmented tag data respectively to detect a match between the augmented tag data and a combination of the anchor tag data and the secondary tag data; 
	obtain content data associated with the augmented tag data, the content data associated with content; and 
	in response to detecting the match, output content associated with the content data using the WHUD, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first obtain function, Dryer teaches features regarding obtaining LV image data, as mapped above in the control function. Dryer also teaches “anchor points”, which are used to indicate where annotations (i.e. tag data, such as secondary and augmented tag data) should be placed (see e.g. paras. 359-83 and 388-91 in combination with cl. 12).  To expand on this, Muller teaches anchors (i.e. anchor tags) for augmented reality, which can either be a point or 3D object in the physical world (see Sections 3.1-3.5).  Accordingly, anchor tag data associated with image data is taught by Dryer, as data corresponding to anchor points and/or Muller, also re: points and/or 3D objects.  Modifying the applied references, such to include the above re: anchor tag data, per both refs, in a LV image data, per Dryer, is taught by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	Re: the second obtain function, this correspond to Muller’s teaching of information objects that are associated and linked to anchors (see sections 3-4 and Fig. 4, the secondary tag data corresponding to the text information positioned at the anchor).  This is also (alternatively) taught by Dryer, with respect to annotations. Dryer teaches a system whereby users can create and place annotations in images representing a portion of a 3D physical environment in the FOV of one or more device cameras (e.g. paras 7-10, 310-16 and claim 12).  Examples of annotations displayed are in Figs. 5AH-5BO, the annotations corresponding to secondary tag data associated with a secondary tag associated with the image. 
	Re: third obtain function, this is taught by the concept of storing previously generated augmented tag data, and obtaining or retrieving the same tag data for, i.e. subsequent use, comparison, updating, modifying, etc. (re: modifying or updating, see e.g. Dryer, paras. 112-115, 140-51, 171, 257-66, 594-99, modifications and/or updating of data and/or of visual properties is known). Re: simply retrieving or obtaining the augmented tag data, the tag data could have been generated previously and stored, such as taught/suggested by Muller (see sections 3-5 and figs. 1, 2) and more explicitly Dryer (e.g. see para. 156-58, all of the elements in Fig. 3A of Dryer can be stored). This includes an annotation and modeling module 195, and basically all of the modules/programs/data/instructions of a device 300.  Accordingly, the prior art teaches obtaining augmented tag data that was generated for at least one previously captured image, the augmented tag data comprising the claim features above (see above mappings and Dryer i.e. Figs. 5AD-BO; and Muller, Sections 3-4 and Figs. 1-2 and 4). 
	Re: output function, Muller (Fig. 1) and Dryer (para. 15, 163) both teach WHUD for display and augmented reality and outputting content thereto.  A match would indicate that the current image matches tag data previously stored and therefore output.  
	The prior art included each element recited in claim 28, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	




Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dryer in view of Muller, and further in view of Yang, G., Yang, J., Sheng, W., Junior, F. E. F., & Li, S. (2018). Convolutional neural network-based embarrassing situation detection under camera for social robot in smart homes. Sensors, 18(5), 1530. p. 1-23 (“Yang”). 

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein obtaining the image data comprises: obtaining a plurality of images of the anchor tag placed within a bounding box; 
	obtaining another plurality of images of the anchor tag added to an environment; and 
	associating the anchor tag with features of the environment, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Both Muller and Dryer teach that anchor tags (anchor points in Dryer, tags in Muller) can be found in an environment or scene (see mapping to claim 1).  Both references also teach capabilities of obtaining images (mapping to claim 1).  This teaches the first obtaining step, minus bounding box. For the bounding box, Yang teaches this feature as it relates to using a neural network structure to extract feature info from a scene (see Abstract, and Sections 3-4).  Modifying the applied references, in view of Yang, such to include the bounding box feature to identify/generate confidence as to whether objects in the box correspond to, i.e. anchors, as per Dryer and Muller, would have been obvious and predictable to one of ordinary skill in the art. 
	Re: the second obtaining step, this is taught by either Dryer, in terms of updating the scene information (e.g. Fig. 8A-C, 8F).  Re: the associating step, this is taught by all 3 references, Muller and Dryer with respect to identifying/locating anchors with which to associate, ultimately, annotations or info objects (see mapping to claim 1), or Yang, such to conclude its feature extraction in the scene/environment. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18: see claim 4. 
	These claims are similar. Thus, the same rationale for rejection applies


Claims 9, 10, 23 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Dryer in view of Muller, and further in view of Hansen, F. A. (2006, August). Ubiquitous annotation systems: technologies and challenges. In Proceedings of the seventeenth conference on Hypertext and hypermedia (pp. 121-132) (“Hansen”). 

	Regarding claim 9:	
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein associating the content data with the augmented tag data comprises: receiving a selection of the content data, from a plurality of content data, for association with the augmented tag data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Dryer teaches that an interface that supports selection of items, in general (i.e. via menus) is known (para. 178).  Re: selections of content data for association with augmented tag data, Hansen teaches this with respect to editing and authoring annotations/tags (see e.g. Section 5-6 and Fig. 4. Fig. 4 illustrates different interfaces for authoring annotations, including selection of content. Modifying the applied references, such that the functionality of Dryer and Hansen, is included to author and associate with augmented tag data, as mapped in claim 1, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10: 
	Hansen further teaches: the method of claim 1, further comprising: associating contextual data with the augmented tag data, the contextual data defining a trigger condition for the WHUD to output the content (see e.g. Fig. 3, properties of annotations (tags/content) in combination with Table 2, trigger conditions can be the object for the annotation/tag be in the FOV of user/device or basically co-located with user (see above mapping to claim 1 and Dryer re: FOV); or trigger can be annotation/tag on representations of the object when user and object are not co-located. See also Section 3, which also described conditions for which annotations should be invoked has generally been known in the art). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Hansen, to have obtained the above. The motivation would be to tailor image graphics to user preferences and/or conditions.  


	Regarding claim 23: see claim 9. 
	These claims are similar. Thus, the same rationale for rejection applies

	Regarding claim 24: see claim 10. 
	These claims are similar. Thus, the same rationale for rejection applies


Claims 11, 13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dryer in view of Muller and Hansen and further in view of Vera, F., Sánchez, J. A., & Cervantes, O. (2017). A Platform for Creating Augmented Reality Content by End Users. In Applications for Future Internet (pp. 167-171). Springer, Cham (“Vera”). 

	Regarding claim 11: 
	The applied references to claim 110 do not specify the features of claim 11. Consider the following. 
	In analogous art, Vera teaches: the method of claim 10, wherein the contextual data is associated with one or more of: a time of day, previous interactions with the WHUD, and a length of time for which a live view is viewable via the WHUD (see sections 1.2 and 3, telling stories, this corresponds to previous interactions. See also Fig. 2). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied refs, in view of Vera, such to include the above as types of contextual data. The motivation would be to provide relevant information with which to share, store and/or retrieve information. 


	Regarding claim 12: 
	Vera further teaches: the method of claim 1, wherein generating the augmented tag data comprises: determining a quality rating of the augmented tag data by comparing the augmented tag data with a plurality of tag data in a database to determine the quality rating of the augmented tag data (e.g. section 3, users can provide ratings for AR elements that are shared; see also section 2, Yelp Monacle to view images, create comments. Either one of these correspond to the above determining step, the ratings from either teaching are compared in a database to determine a ‘quality rating’ as a whole). 
	Modifying the applied references, in view of Vera, such to include these rating features, as part of its tag/annotation system, per Muller, Hansen and Dryer would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13: 
	Vera further teaches: the method of claim 12, wherein comparing the augmented tag data with the plurality of tag data comprises determining a distinctiveness rating of an augmented tag associated with the augmented tag data (see Section 2, this can be a star rating as per Yelp Monacle, i.e. as a number of stars). 
It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied refs, in view of Vera, such to include the above as types of contextual data. The motivation would be to provide relevant information with which to share, store and/or retrieve information.


	Regarding claim 25: see claim 11. 
	These claims are similar. Thus, the same rationale for rejection applies


	Regarding claim 26: see claim 13. 
	These claims are similar. Thus, the same rationale for rejection applies



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dryer in view of Muller and further in view of Vera.  

	Regarding claim 12: 
	Vera further teaches: the method of claim 1, wherein generating the augmented tag data comprises: determining a quality rating of the augmented tag data by comparing the augmented tag data with a plurality of tag data in a database to determine the quality rating of the augmented tag data (e.g. section 3, users can provide ratings for AR elements that are shared; see also section 2, Yelp Monacle to view images, create comments. Either one of these correspond to the above determining step, the ratings from either teaching are compared in a database to determine a ‘quality rating’ as a whole). 
	Modifying the applied references, in view of Vera, such to include these rating features, as part of its tag/annotation system, per Muller, Hansen and Dryer would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dryer in view of Muller and Vera, and further in view of Allen (U.S. Patent Application Publication No. 2017/0236030) and Hofmann (WO 2013/023705 A1). 

	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 12, further comprising at least one of: outputting the quality rating of the augmented tag data; and 
	in response to determining that the quality rating of the augmented tag data is below a threshold, adding additional data to the augmented tag data, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Allen teaches that quality ratings of content to be shared/posted online is known (see e.g. claim 1 and para. 22, 80-85, determining quality of media content to be high or low, high quality to be displayed; thresholds are also taught).  Allen also teaches that triggers can be established by which to indicate an action needs to be taken to curate the content to presentation (e.g. claim 1).   Relatedly, Hofmann, relevant to creation of augmented reality content, prompts can be generated to request from a user to provide more information about an object such that a proper AR content, a reference image and an associated augmentation(-s) can be created (see p. 41).  Modifying the applied references, such to include the quality determination and metrics, per Allen, for the generation of annotation/tag content, per Dryer, Muller and Vera; and including functionality to request additional data, per Hofmann, in the event that the quality is low, per Allen and/or to provide content suitable for AR posting, as per Hofmann, is all of taught, suggested and obvious over the prior art. 
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 27: see claim 14. 
	These claims are similar. Thus, the same rationale for rejection applies



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613